                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     AMRO A ELANSARI,                         :
                                              :
            Petitioner                        :
                                              :    CIVIL ACTION NO. 3:18-CV-1123
       v.                                     :
                                              :     (Judge Caputo)
     COM. OF PENNSYLVANIA, et al.,            :
                                              :
            Respondents                       :



                                  MEMORANDUM

I.      Background

        Petitioner Amro Elansari filed a pro se writ of habeas corpus pursuant to 28

U.S.C. § 2254 challenging his Centre County Court of Common Pleas convictions for

various marijuana-related charges. On November 30, 2015, following a non-jury trial,

Petitioner was sentenced to ninety-five (95) days to twenty-three and a half (23 ½)

months’ incarceration at the Center County Correctional Facility. He received credit for

ninety-five (95) days’ time served. Mr. Elansari was also sentenced to an aggregate

term of three (3) years’ probation to run consecutively to his sentence of incarceration.1

At all times relevant to this matter, Mr. Elansari has not been incarcerated.

        Presently before the Court is Mr. Elansari’s “Amend Petition for Preliminary

Hearing Ex Parte, Motion for Emergency Stay of Judgment in Favor of Plaintiff”. (ECF

No. 5.) For the following reasons the motion will be denied.




        1 The Court takes judicial notice of the docket sheet in Commonwealth v. Elansari, CP-
14-CR-0000408-2015 (Centre Cnty. Ct. Com. Pl.), available through Pennsylvania’s Unified
Judicial Docket System docket research at https://ujsportal.pacourts.us/.
II.   Discussion

      “Preliminary injunctive relief is an extraordinary remedy and should be granted

only in limited circumstances.” Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d

Cir. 2004).   In determining whether to grant a preliminary injunction, a court must

consider whether the party seeking the injunction has satisfied four factors: “1) a

likelihood of success on the merits; 2) he or she will suffer irreparable harm if the

injunction is denied; 3) granting relief will not result in even greater harm to the

nonmoving party; and 4) the public interest favors such relief.” Bimbo Bakeries USA,

Inc. v. Botticella, 613 F.3d 102, 109 (3d Cir. 2010) quoting Miller v. Mitchell, 598 F.3d

139, 145 (3d Cir. 2010). See also Fed. R. Civ. P. 65. The failure to establish any of the

four elements “renders a preliminary injunction inappropriate.” Ferring Pharms., Inc. v.

Watson Pharms., Inc., 765 F.3d 210 (quoting NutraSweet Co. v. Vit-Mar Enters., Inc.,

176 F.3d 151, 153 (3d Cir. 1999)). “The movant bears the burden of showing that these

four factors weigh in favor of granting the injunction.” Ferring, 765 F.3d at 210 (citing

Opticians Ass’n of Am. V. Indep. Opticians of Am., 920 F.2d 187, 192 (3d Cir. 1990)).

      Here, while Mr. Elansari extolls the medicinal value of cannabis, he offers no

explanation or facts suggesting he satisfies one, let alone four, of the necessary factors

to warrant the issuance of a preliminary injunction. First, Mr. Elansari does not provide

any evidence to support his conclusory statements that his convictions for the

possession, distribution and use of marijuana violate his due process rights because the

laws prohibiting the same are unconstitutional.      Although Mr. Elansari undoubtedly

believes “[e]verything [he has] filed with the Court has tremendous merit,” he offers no




                                          -2-
facts or legal precedent to support his claim of likelihood of success on the merits.2

Additionally, although Petitioner argues that “[t]he tremendous and irreparable harm is

clear,” he does not define what irreparable harm he will suffer if a stay of his judgment is

not granted pending the outcome of this matter. (ECF No. 5 at 10.) Alarmingly he

states that “Plaintiff and his parents lose their life if the clear and imminent danger is not

avoided and prevented,” but leaves the Court to guess at what immediate peril he, or

his family, faces.     (Id. at 14.)   Speculative injury does not constitute a showing of

irreparable harm. Continental Group, Inc. v. Amoco Chems. Corp. 614 F.2d 351, 359

(3d Cir. 1980). Finally, the Court notes that Mr. Elansari has filed at least one similarly

based motion for preliminary injunctive relief which failed for the same reasons cited by

the Court today. See Elansari v. United States, 615 F. App’x 760, 762 (3d Cir. 2015)

(upholding district court finding that “Elansari cannot show a likelihood on the success of

his claim that the marijuana prohibition is unconstitutional” and that he could not show

irreparable harm).

       An appropriate order follows.


Date: April 9, 2019                                /s/ A. Richard Caputo
                                                   A. RICHARD CAPUTO
                                                   United States District Judge




       2 To the extent Petitioner claims he was denied due process during his criminal
proceedings, that is the subject of his habeas petition. Absent a showing of irreparable harm, to
hold a hearing or rule on his habeas claims ex parte, as Petitioner requests, is unfair to the
government’s interest in this matter. Additionally, until a response to the habeas petition is filed,
a request to hold an evidentiary hearing in this matter is premature.




                                               -3-
